Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective October 19, 1974 because she lost her employment through misconduct. The board found that claimant, being absent for four days without notifying the employer, was disruptive and disallowed her claim for benefits. Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.